DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant is thanked for the response filed 5/10/2022.  The arguments have been reviewed but are not found to be persuasive.   Applicant appears to still be reading a significant amount into the term “points”.    Previous responses have agreed that these points are now considered equipment setpoints, but this concept can be as simple as a light being turned on or off.
	Applicant states: 

Independent Claims 1 and 8 each recite, among other features, “using stored relationships between a space or equipment indicated by a scheduling input and corresponding points of the building management system to automatically identify one or more points that correspond to the Space or equipment, wherein the corresponding points of the building management system are used to operate the equipment to achieve a desired state or condition.”

	This appears to be the main language at issue in the pending claims.   Westrick shows, at a minimum through paragraph 0049 that lights (or rooms with lights in them collectively) are assigned to a unique area.  “Each area can be configured with its own independent on/off schedule.” And “… schedules are programmed by defining On and Off times for the connected lights”.    This ability to turn lights on and off is considered the “point” for the lights.  Additionally, paragraph 0051 shows setpoints such as “lower the lighting by a specified percentage”.
	Applicant further suggests that none of the cited references disclose “automatically identifying one or more points that correspond to the space or equipment indicated by the scheduling elements…. the one or more points identified using stored relationships between the points and the corresponding space or equipment”.       The examiner does not understand this argument.   Westrick clearly shows the use of a database of objects, lights given as an example in Westrick, which are assigned to a specific zone (area) and have the ability to be turned on and off based on the scheduled desires of the user by assigning a schedule to the zone.  This is all shown in paragraph 0049.  Applicant may be reading more into the “automatically identifying” step than a simple database lookup of preprogrammed relationships, but this does read on the claims as written.   These points are automatically identified by the predetermined relationship (assignment to a zone/area) when that zone/area is scheduled for change.
	Next, applicant makes the argument that assigning each room to an appropriate area and configuring that area with its own independent ON/OFF schedule shows that Westrick teaches defining a relationship between a piece of equipment (e.g. a particular lighting device) and a corresponding location of that piece of equipment.   Applicant is suggesting that assigning a light to a specific zone is different than assigning the ability to turn that light on/off to the zone.  This argument is not persuasive as there is no reason for a user to assign lights to zones if that assignment did not come with an inherent ability to control the light (the “point”).  It would serve no function to just have a map of lights – and since Westrick is a control system for the express purpose of controlling equipment, the assignment of equipment to a zone/area assigns the “points” of that equipment to the area (such as a simple ON/OFF in relation to lights).
	With regard to the Hull reference, this reference is only relied upon to show more advanced detail of the BMS system that is already present in Westrick.  More specifically, Westrick is unclear as to why the scheduling is done.   Hull shows that the scheduling can be done for advanced and automated reasons such as scheduling a based on occupancy sensing, power costs, and other sensed or received data.
	The rejection is maintained as previously written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0273307 to Westrick et al as shown above in view U.S. Patent Publication 2003/0078677 to Hull.
With regard to independent claims 1 and 8, Westrick shows a building management system (BMS) interface system and method comprising: one or more processors (paragraph 0009 – “a global controller having a processor and operably connected to a global bus;”); and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: using stored relationships between a space or equipment indicated by a scheduling input and corresponding points of the building management system to automatically identify one or more points that correspond to the space or equipment (Paragraphs 0041-0055, and specifically paragraph 0049 show assigning lighting “rooms” to specific zones, Figure 6 shows the different equipment assigned to specific zones); using the scheduling input to automatically generate scheduling instructions for the one or more points that correspond to the space or equipment indicated by the scheduling input (paragraph 0049-0051 show a variety of programming “scheduling inputs” to automate the lighting); and executing the scheduling instructions to cause the one or more points to be set to corresponding point values at corresponding times (paragraph 0049 - “hard coded schedules are programmed by defining On and Off times for the connected lights on specific days of the week”).
Westrick shows points being monitored and controlled (for example, lights being turned on/off) but does not clearly show wherein the corresponding points of the building management system are used to operate the equipment to achieve a desired state or condition.
Hull shows a BMS system with a relational database for tracking locations, schedules, and BMS data monitoring wherein the corresponding points of the building management system are used to operate the equipment to achieve a desired state or condition (Figures 17 and 18, paragraph 0043, paragraphs 0107-0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the BMS data object methods as shown in Hull as a backend for the Westrick BMS system because it is a more advanced version with more information about each point being stored.   As both Westrick and Hull are written to building management systems and this would be a direct substitution of one known process for another which executes the same system, it is found to be obvious.

With regard to independent claim 15, Westrick shows  building management system (BMS) interface system, comprising: a user interface; one or more processors (paragraph 0009 – “a global controller having a processor and operably connected to a global bus;”); and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving a scheduling input; extracting one or more scheduling elements from the scheduling input, the scheduling elements comprising an indication of a space or equipment to which the scheduling elements apply and a desired state or condition of the space or equipment (Paragraphs 0041-0055, and specifically paragraph 0049 show assigning lighting “rooms” to specific zones, Figure 6 shows the different equipment assigned to specific zones); automatically identifying one or more points that correspond to the space or equipment indicated by the scheduling elements that are used to operate the equipment in order to achieve the desired state or condition (paragraph 0049-0051 show a variety of programming “scheduling inputs” to automate the lighting), the one or more points identified using stored relationships between the points and the corresponding space or equipment (zones associated with individual devices and vice versa);
Westrick does not specifically show automatically generating one or more BMS data objects for each of the one or more points based on the scheduling input, the BMS data objects defining, for each of the one or more points, one or more point values and a time at which the point is to be set to each of the one or more point values; and executing one or more scheduling instructions based on the BMS data objects, wherein the scheduling instructions are associated with the operation of one or more BMS devices and cause each of the one or more points to be set to a corresponding point value at the corresponding time.
Hull shows automatically generating one or more BMS data objects for each of the one or more points based on the scheduling input, the BMS data objects defining, for each of the one or more points, one or more point values and a time at which the point is to be set to each of the one or more point values; and executing one or more scheduling instructions based on the BMS data objects, wherein the scheduling instructions are associated with the operation of one or more BMS devices and cause each of the one or more points to be set to a corresponding point value at the corresponding time (paragraph 0114 – “The Schedule object (defined by the Schedule table) 1722 is a BIS Component object that stores configuration information about a complete schedule suitable for defining occupancy or equipment schedules.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the BMS data object methods as shown in Hull as a backend for the Westrick BMS system because it is a more advanced version with more information about each point being stored.   As both Westrick and Hull are written to building management systems and this would be a direct substitution of one known process for another which executes the same system, it is found to be obvious.



Referring to claims 2 and 9, Westrick shows automatically determining which equipment is associated with the space indicated by the scheduling input based on one or more predetermined relationship parameters associated with the equipment and the space (Figure 6 shows equipment assignment to zones.  Paragraphs -0041-0043 show addressing and scheduling for specific zones which activate the equipment based on the predetermined relationships).

With respect to claims 3, 10, and 17 and what has been shown above, Westrick does not show where the scheduling input includes an equipment type or the operations further comprising applying the scheduling instructions to a subset of the points associated with the equipment having the equipment type as indicated by the scheduling input.
Hull shows a BMS system where a database of equipment includes detailed location information (paragraph 0068 - “This process configures a mapping structure in the database that establishes a database relationship between the BMS point objects (and associated BMS data) and the configuration information associated with the piece of equipment (e.g., location of the point, operational characteristics of the equipment, location of the equipment, owner of the equipment, etc.)   
Hull shows wherein the scheduling input includes an equipment type, the operations further comprising applying the scheduling instructions to a subset of the points associated with the equipment having the equipment type as indicated by the scheduling input (paragraphs 0104 and 0105 show mapping of the Equipment Type in the database while paragraph 0114 shows a scheduling object where scheduling is done based on a specific equipment type or location – “parking lot lighting”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object database as shown in Hull which includes equipment type as the basis for scheduling input as shown in Westrick as this would allow scheduling rules to be created by zone, location, equipment type, operational characteristics, owner, as all of these pieces of information are referenced in the same database.

Referring to claim 4, 11, and 18, Hull shows wherein the scheduling input indicates the space and identifying the one or more points comprises: using the stored relationships to identify the equipment from a set of equipment serving the space; and identifying the one or more points from a set of points associated with the equipment (paragraph 0068 - “This process configures a mapping structure in the database that establishes a database relationship between the BMS point objects (and associated BMS data) and the configuration information associated with the piece of equipment (e.g., location of the point, operational characteristics of the equipment, location of the equipment, owner of the equipment, etc.)


Referring to claims 5 and 12, Westrick shows wherein executing the scheduling instructions comprises overriding a defined schedule for the one or more points with at least one of the corresponding point values or the corresponding times (paragraph 0055).

Referring to claims 6 and 13, Westrick shows wherein the defined schedule is overridden permanently or overridden for a predefined period of time, such that the defined schedule is restored after the predefined period of time expires (paragraph 0055 – “At the end of the schedule override period, the system updates all areas per the normal schedules.”).

Referring to claim 16, Hull shows wherein the BMS data objects are BACnet data objects (paragraph 0100 – “Exemplary object types are defined by the BACnet standard”).
Referring to claim 19, Westrick shows wherein executing the scheduling instructions comprises overriding a defined schedule for the one or more points with at least one of the corresponding point values or the corresponding times (paragraph 0055).

Referring to claim 20, Westrick shows wherein the defined schedule is overridden permanently or overridden for a predefined period of time, such that the defined schedule is restored after the predefined period of time expires (paragraph 0055 – “At the end of the schedule override period, the system updates all areas per the normal schedules.”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0273307 to Westrick et al in view U.S. Patent Publication 2003/0078677 to Hull as shown above and further in view of “Scheduler:  Technical Specification Sheet” (hereinafter Siemens).
Westrick/Hull shows user interface input for scheduling but does not show that the scheduling input is from a “graphical” scheduling interface.   The concept of a graphical scheduling system is well known. This type of system is shown, in use in building/industrial management, in the Siemens reference. Siemens shows user input for scheduling (“create schedules”), extracting one or more scheduling elements from the received input (a time or occupancy condition for example), and updating instructions for executing the schedule (override or temporary schedule changes for example).
It would have been obvious to one of ordinary skill in the art to extend the scheduling user interface shown in Westrick/Hull to include the graphical interface shown in Siemens because it “enables operators to schedule equipment and reports in a comprehensive manner that truly reflects facility activities for years in advance.” (Siemens, column 1). As all pieces of art are written to facility/building management, they fall in the same field of endeavor and would have been obvious to use together as they are both used for their express purpose.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117